Exhibit 10.4


SJW Group
110 W Taylor Street
San Jose, CA 95110-2131
(408) 279-7800
Fax (408) 279-7934


September 26, 2017
W. Richard Roth


Dear Rich:
The purpose of this letter is to document the understanding we have reached
concerning the transition of your title, positions and duties with SJW Group
(the “Company”) and its subsidiaries. This document (the “Transition Agreement”)
will supersede anything to the contrary in your existing employment agreement
with the Company originally dated December 9, 2008 and subsequently amended
effective December 16, 2009, January 26, 2010 and July 30, 2014 (the “Employment
Agreement”) regarding your title, positions and duties and also provides a
waiver of Good Reason (as defined in the Employment Agreement) termination. All
other terms of the Employment Agreement (or any other agreement between you and
the Company, including without limitation any equity award agreements) that are
not so superseded by the terms of this Transition Agreement shall remain
unmodified and in full force and effect.
1.    Transition of Position. Subject to the terms and conditions of this
Transition Agreement, you will continue to serve as the President and Chief
Executive Officer of the Company, the Chief Executive Officer of San Jose Water
Company, the President and Chief Executive Officer of SJW Land Company, the
Chief Executive Officer of SJWTX, Inc. and the President and Chief Executive
Officer of Texas Water Alliance Limited (each such position, a “Position”) until
November 5, 2017, unless an earlier date is mutually agreed by you and the
Company (the “Transition Date”). Until the Transition Date, the terms and
conditions of the Employment Agreement shall remain in full force and effect.
Effective on the Transition Date, you will resign from each Position (except
with respect to Texas Water Alliance Limited) but will continue as an employee
of the Company as set forth in this Transition Agreement. You will continue as
the President, Chief Executive Officer and chairman of the board of directors of
Texas Water Alliance Limited until November 30, 2017 or such earlier date as
deemed appropriate by the Board. You will continue to serve as a member of the
Board of Directors of the Company (the “Board”) and the Chairman of the Board
until the 2018 Annual Meeting of Shareholders of the Company (the “2018
Meeting”). You will also continue to serve as the chairman of the board of
directors of San Jose Water Company, SJW Land Company and SJWTX, Inc. until the
2018 Meeting (or any earlier date as deemed appropriate by the Board).





--------------------------------------------------------------------------------




2.    Transition Services and Compensation. Effective as of the Transition Date
and through December 31, 2017 (such date, the “Separation Date” and such period,
the “Transition Period”), you will continue as a full-time employee and officer
as Chief Executive Emeritus of the Company and San Jose Water Company, reporting
to the Board. During the Transition Period, you will assist in the transition of
your responsibilities as President and Chief Executive Officer of the Company
and your other Positions. Depending on your duties, as they may be agreed upon
from time to time, your services during the Transition Period may be performed
at the Company’s offices or via telecommuting. You will at all times during the
Transition Period remain subject to the control and direction of the Company as
to both the work to be performed and the manner and method of performance.
This Transition Agreement does not change the compensation and benefits payable
to you under the Employment Agreement except in connection with the waiver of
Good Reason termination as set forth below in Section 4. You will remain
eligible to receive all payments and benefits under any deferred compensation or
other arrangements that provide for payments following your separation from
service in accordance with their terms.
Prior to your Separation Date, the Company will transfer to you the ownership of
the Company-provided motor vehicle you currently use.
Effective January 2018, you will be eligible to receive fees for your Board
services in accordance with the Company’s Director Compensation and Expense
Reimbursement Policies.
3.    Termination of Employment. Effective as of the Separation Date, you will
resign from employment with the Company and its subsidiaries for all purposes,
including for the purposes of all compensation and employee benefit plans in
accordance with the terms of such plans, except as provided herein. Following
the date of such resignation, you will continue to be subject to (i) the insider
reporting and trading restrictions under Section 16 of the Securities Exchange
Act of 1934, as amended and (ii) the Company’s insider trading policy.
4.    Employment Agreement; No Good Reason. You acknowledge and agree that your
transition from the position of the President and Chief Executive Officer of the
Company and your other Positions is a voluntary decision by you and that neither
the transition nor the appointment of a new President and Chief Executive
Officer of the Company and its subsidiaries will constitute Good Reason within
the meaning of the Employment Agreement. You similarly acknowledge and agree
that any changes in your title, duties, scope of authority or overall working
environment as of the Transition Date and during the Transition Period do not
and will not constitute Good Reason. You understand and agree that you hereby
waive, and are not entitled to, any benefits under the Employment Agreement, or
any other plan or program of the Company, that are premised upon a resignation
by you for Good Reason for any of the changes to your title, positions, duties,
authority and working environment as set forth in this Transition Agreement.
5.    Termination of Employment Agreement. Your Employment Agreement will not be
renewed upon the expiration of its term on the Separation Date, and your
Employment Agreement will accordingly terminate and cease to have any force or
effect at the close of business on the Separation Date, except that (a) the
restrictive covenants set forth in Section 13 of your Employment


2



--------------------------------------------------------------------------------




Agreement will continue to be binding upon you for the one (1)-year period
measured from the date you cease employment with the Company and (b) Sections 14
and 17 of your Employment Agreement will also survive the termination of your
Employment Agreement.


6.    Public Announcement. The Company will provide you with a reasonable
opportunity to review and provide input into the Form 8-K filing that will be
made by the Company in connection with the parties entering into this Transition
Agreement.
7.    Governing Law. This Transition Agreement shall be governed by, and
construed and enforced in accordance with, the substantive and procedural laws
of California without regard to rules governing conflicts of law.
Sincerely,
/s/ Daniel B. More
Daniel B. More
Chair, Executive Compensation Committee





ACCEPTANCE
I hereby accept the foregoing terms and conditions of this Transition Agreement
governing my resignation as the President and Chief Executive Officer of the
Company and from each of the other Positions with the Company’s subsidiaries, my
continuation in full-time status as Chief Executive Emeritus of the Company and
San Jose Water Company and agree that my existing Employment Agreement is hereby
amended and modified in accordance with the foregoing terms and conditions and
will terminate on December 31, 2017. I also agree that (i) the restrictive
covenants set forth in Section 13 of my Employment Agreement shall continue to
be binding upon me for the one (1)-year period measured from the date I cease to
be an employee of the Company, and (ii) Sections 14 and 17 of my Employment
Agreement shall survive the termination of my Employment Agreement. My
acceptance of this Transition Agreement will serve as my resignation from my
employment and the Positions and offices on the respective dates as set forth in
this Transition Agreement and I will not be required to execute any additional
documentation to effectuate such resignations.


/s/ W. Richard Roth
W. Richard Roth
 
Dated: September 26, 2017



3

